DETAILED ACTION
This action is in response to the original filing dated 16 February 2021 which is a continuation of U.S. nonprovisional application 14/148742, dated 07 January 2014, which is a continuation of U.S. nonprovisional application 11/774965, dated 09 July 2007, which claims priority to a U.S. provisional application, under 35 U.S.C. 119(e), dated 08 July 2006.  Claims 1-20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 February 2021, 10 January 2022 and 28 June 2022 have been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,971,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the claims listed above of the instant application are anticipated by or are obvious variants of the identified claims of the reference patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Shalon et al (US 2006/0064037 A1).

As for independent claim 1, Shalon discloses a device comprising:
a microphone that measures an ambient environment generating an ambient microphone signal [(e.g. see Shalon paragraph 0117) ”ambient noises in the user's immediate surroundings can be monitored through one or more sensors (e.g. microphones) positioned in or around the ear area”].
a speaker [(e.g. see Shalon paragraph 0164) ”The system can produce a coded sound audible to the user. The system can produce synthesized or prerecorded speech messages to the user through a speaker, an in-the-ear speaker”].
an interaction element [(e.g. see Shalon paragraphs 0157, 0211) ”The user can program the system by touching one or more data-input buttons … The system can have a mute button or a standby mode if the user does not want for the system to interfere or bother the user during a certain period”].
a memory having computer instructions, wherein the memory stores keywords, wherein each stored keyword is associated with a voice command [(e.g. see Shalon paragraphs 0219, 0220, 0251) ”The software and voice feedback files are stored in memory 32 … the user can say the word "apple" before, during or after eating an apple and the system recognizes this word and then calculates the number of calories based on the number and volume of swallows registered by the system multiplied by the energy density of an average apple … The system can recognize all words spoken by the user or a limited vocabulary of select menu items … The system can be programmed to know the type of food being eaten either by deduction or user input, say in this example by the user saying "McDonald's hamburger" and the system recognizing the user's speech … The system then uses the internal look up table for the food type”].
a processor, wherein the processor is coupled to the memory, the microphone, the speaker and the interaction element and wherein the processor is configured to execute the computer instructions thereby causing the processor to perform operations comprising: [(e.g. see Shalon paragraph 0235) ”Processing unit 14 includes a processor and software applications necessary for processing signals received from sensor unit as well as communication capabilities”].
analyzing the ambient microphone signal to detect if a user is speaking [(e.g. see Shalon paragraphs 0117, 0123) ”Acoustic energy generated by … user's voice or speech … can be monitored through one or more sensors (e.g. microphones) positioned in or around the ear area … Each microphone can be optimized to receive a specific range of sound frequencies corresponding to the signal to be measured. The sensing element can be designed to be sensitive to a wide range of frequencies of the acoustic energy generated in the head region … The frequency response may be limited to the spectrum required to discriminate the signal sounds and, if the voice input/output functions described later are enabled, to pick up intelligible human speech”].
if the user is speaking then identifying a spoken keyword from the ambient microphone signal and matching the spoken keyword with a stored keyword [(e.g. see Shalon paragraphs 0219, 0220, 0357) ”the user can say the word "apple" before, during or after eating an apple and the system recognizes this word and then calculates the number of calories based on the number and volume of swallows registered by the system multiplied by the energy density of an average apple … The system can recognize all words spoken by the user or a limited vocabulary of select menu items … The system can be programmed to know the type of food being eaten either by deduction or user input, say in this example by the user saying "McDonald's hamburger" and the system recognizing the user's speech … The system then uses the internal look up table for the food type being eaten … The system can be an audio interface to external systems with voice commands … The system could be used as an audio interface for an internet-enabled cell phone with the user transmitting commands to the phone using a clicking sound or voice commands and the phone supplying the user with the requested information, such as stock prices, weather, movie times or any other information available through internet-enabled phones”].

As for dependent claim 2, Shalon discloses the device as described in claim 1 and Shalon further discloses:
further including: a wireless module [(e.g. see Shalon paragraph 0232) ”communications between sensor unit 12 and processing unit 14 is effected through a wired or a wireless (e.g. WiFi, Bluetooth, RF, infrared) connection (indicated by 16)”].

As for dependent claim 3, Shalon discloses the device as described in claim 2 and Shalon further discloses:
wherein the wireless module is wirelessly connected to a remote server and wirelessly connected to a database [(e.g. see Shalon paragraphs 0144, 0153, 0237) ”wireless connection to an external system that does the data processing and provides the user with feedback … communicate information between a remote server 20 and sensor unit 12 through a network 22 (e.g. computer network, cellular network, satellite network) … The data generated by the system for each subject can be integrated and/or aggregated into a flat or relational database”].

As for dependent claim 4, Shalon discloses the device as described in claim 3 and Shalon further discloses:
wherein the operation further includes: matching the spoken word to a voice command [(e.g. see Shalon paragraphs 0219, 0220) ”the user can say the word "apple" before, during or after eating an apple and the system recognizes this word and then calculates the number of calories based on the number and volume of swallows registered by the system multiplied by the energy density of an average apple … The system can recognize all words spoken by the user … The system can be programmed to know the type of food being eaten either by deduction or user input, say in this example by the user saying "McDonald's hamburger" and the system recognizing the user's speech … The system then uses the internal look up table for the food type being eaten”].

As for dependent claim 5, Shalon discloses the device as described in claim 4 and Shalon further discloses:
wherein the voice command is one of a request for an internet search, a navigational command, a weather request, a request to play a video, or a request to play music [(e.g. see Shalon paragraph 0357) ”voice commands and the phone supplying the user with the requested information, such as stock prices, weather, movie times or any other information available through internet-enabled phones”].

As for dependent claim 6, Shalon discloses the device as described in claim 5 and Shalon further discloses:
wherein the operation further includes: sending the voice command to the remote server [(e.g. see Shalon paragraphs 0163, 0237, 0357) ”The system of the present invention preferably can be configured to communicate directly with the internet, a personal computer, laptop computer, pocket computer, personal digital assistant, cell phone, pager, watch, a dedicated control panel on the system, or a dedicated external system in order to provide audio or visual feedback … communicate information between a remote server 20 and sensor unit 12 through a network 22 (e.g. computer network, cellular network, satellite network) … The system can be an audio interface to external systems with voice commands … the system could be used as an audio interface for an internet-enabled cell phone with the user transmitting commands to the phone using a clicking sound or voice commands and the phone supplying the user with the requested information, such as stock prices, weather, movie times or any other information available through internet-enabled phones”].

As for dependent claim 7, Shalon discloses the device as described in claim 6 and Shalon further discloses:
wherein the operation further includes: receiving content from the remote server [(e.g. see Shalon paragraphs 0163, 0237, 0357) ”The system of the present invention preferably can be configured to communicate directly with the internet, a personal computer, laptop computer, pocket computer, personal digital assistant, cell phone, pager, watch, a dedicated control panel on the system, or a dedicated external system in order to provide audio or visual feedback … communicate information between a remote server 20 and sensor unit 12 through a network 22 (e.g. computer network, cellular network, satellite network) … The system can be an audio interface to external systems with voice commands or user-generated noises such as the click of the teeth or the click of the tongue. Illustrative examples include controlling an external computer, dialing and answering a telephone or cell phone, act as a combined microphone/speaker hands free system, interface with a navigation system with visual or audible navigation directions, to listen to music or other recorded audio content such as electronic books, or to listen to other radio transmissions such as is now used for security personnel. For example, the system could be used as an audio interface for an internet-enabled cell phone with the user transmitting commands to the phone using a clicking sound or voice commands and the phone supplying the user with the requested information, such as stock prices, weather, movie times or any other information available through internet-enabled phones”].

As for dependent claim 8, Shalon discloses the device as described in claim 7 and Shalon further discloses:
further including: a display [(e.g. see Shalon paragraph 0021) ”the at least one feedback device is selected from the group consisting of … a graphical display”].

As for dependent claim 9, Shalon discloses the device as described in claim 8 and Shalon further discloses:
wherein the operation further includes: sending the content to the display [(e.g. see Shalon paragraph 0184) ”The system can produce a visual display of information for the user, using for example lights, symbols, graphics or numbers”].

As for dependent claim 10, Shalon discloses the device as described in claim 9 and Shalon further discloses:
wherein the interaction element is at least one of a pressure or touch sensitive button [(e.g. see Shalon paragraphs 0157, 0211) ”The user can program the system by touching one or more data-input buttons … The system can have a mute button or a standby mode if the user does not want for the system to interfere or bother the user during a certain period”].

As for dependent claim 11, Shalon discloses the device as described in claim 4 and Shalon further discloses:
wherein the personal assistant is an earphone [(e.g. see Shalon paragraph 0117 and claims) ”Acoustic energy generated by … user's voice or speech … can be monitored through one or more sensors (e.g. microphones) positioned in or around the ear area … wherein said sensor is mountable within an ear canal of the subject”].

As for dependent claim 12, Shalon discloses the device as described in claim 11 and Shalon further discloses:
further comprising: a sealing section [(e.g. see Shalon paragraph 0142) ”The system can be designed with flexible members to universally fit into all ear canals, or a limited number of standard sizes to fit most ear canals, or lastly custom fit for each individual based on his or her ear canal geometry”].

As for dependent claim 13, Shalon discloses the device as described in claim 12 and Shalon further discloses:
further comprising: an ear canal microphone [(e.g. see Shalon paragraph 0117) ”ambient noises in the user's immediate surroundings can be monitored through one or more sensors (e.g. microphones) positioned in or around the ear area”].

As for dependent claim 14, Shalon discloses the device as described in claim 13; further, claim 14 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 15, Shalon discloses the device as described in claim 14; further, claim 15 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for dependent claim 16, Shalon discloses the device as described in claim 15 and Shalon further discloses:
wherein the operation further includes: sending the content to the speaker [(e.g. see Shalon paragraph 0164) ”The system can produce a coded sound audible to the user. The system can produce synthesized or prerecorded speech messages to the user through a speaker, an in-the-ear speaker”].

As for dependent claim 17, Shalon discloses the device as described in claim 16 and Shalon further discloses:
wherein the ear canal microphone generates an ear canal microphone signal [(e.g. see Shalon paragraph 0117) ”Acoustic energy generated by … user's voice or speech … can be monitored through one or more sensors (e.g. microphones) positioned in or around the ear area … Each microphone can be optimized to receive a specific range of sound frequencies corresponding to the signal to be measured. The sensing element can be designed to be sensitive to a wide range of frequencies of the acoustic energy generated in the head region”].

As for dependent claim 18, Shalon discloses the device as described in claim 17 and Shalon further discloses:
wherein the operation further includes: detecting when a user is speaking by analyzing the ear canal microphone signal [(e.g. see Shalon paragraph 0123) ”The frequency response may be limited to the spectrum required to discriminate the signal sounds and, if the voice input/output functions described later are enabled, to pick up intelligible human speech”].

As for dependent claim 19, Shalon discloses the device as described in claim 18 and Shalon further discloses:
wherein the operations further includes: sending the ear canal microphone signal to the remote server [(e.g. see Shalon paragraphs 0117, 0163, 0191, 0237, 0343) ”user's voice or speech … can be monitored through one or more sensors (e.g. microphones) positioned in or around the ear area … The system can … continually record the user's speech and/or the conversations that the user participates in. This conversation log can later be accessed to listen to something that the user said or something that was said to the user. Retrieval of the conversation log can be through manual controls on the system, voice recognition software or the conversation log can be manually or automatically transferred to a computer or dedicated external storage system and accessed through software tools … The system of the present invention preferably can be configured to communicate directly with the internet, a personal computer, laptop computer, pocket computer, personal digital assistant, cell phone, pager, watch, a dedicated control panel on the system, or a dedicated external system in order to provide audio or visual feedback, summary statistics and trends, the unprocessed or processed data collected … collect data and transmit them in batch mode or in real time to a server … communicate information between a remote server 20 and sensor unit 12 through a network 22 (e.g. computer network, cellular network, satellite network)”].

As for dependent claim 20, Shalon discloses the device as described in claim 18 and Shalon further discloses:
wherein the operations further includes: sending the ambient microphone signal to the remote server [(e.g. see Shalon paragraphs 0117, 0122, 0191, 0237, 0317) ”ambient noises in the user's immediate surroundings can be monitored through one or more sensors (e.g. microphones) positioned in or around the ear area …  The sound sensor may transmit information with 100% duty cycle continuously … collect data and transmit them in batch mode or in real time to a server … communicate information between a remote server 20 and sensor unit 12 through a network 22 (e.g. computer network, cellular network, satellite network) … The system can further have situational awareness by analyzing ambient sounds”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2003/0033152 A1 issued to Cameron on 13 February 2003.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. voice command keyword matching).
U.S. PGPub 2005/0283369 A1 issued to Clausner et al. on 22 December 2005.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. voice command keyword matching).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174